Citation Nr: 0510157	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  01-05-495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to burial benefits based on service-connected 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to October 
1945.  The appellant is the deceased veteran's surviving 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The statement of the case (SOC) reflects the issue of the 
appeal as entitlement to service connection for the cause of 
death.  The Board notes, however, that the appellant's claim 
was not for Death and Indemnity Compensation under 
38 U.S.C.A. § 1310 (West 2002) but for burial benefits.  
Thus, the Board has styled the issue of the case as 
reflected.

The appellant testified at a Travel Board in August 2002 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for bilateral hip replacement, with loss of use 
of both feet, evaluated as 100 percent disabling; fracture of 
L4 vertebra with degenerative joint disease, evaluated as 50 
percent disabling; arthralgia of right wrist, evaluated as 10 
percent disabling; hemorrhoids status post-operative, 
evaluated as 10 percent disabling; and, anesthesia of right 
suborbital nerve, evaluated as 0 percent disabling.

2.  The veteran's 100 percent schedular rating was not in 
effect for 10 years immediately prior to the date of his 
death or for 5 continuous years after his discharge from 
active military service.

3.  The veteran's diagnosed non-service connected disorders 
included: cataracts, refractive error, bilateral hearing 
loss, chronic brain syndrome, anxiety, coronary artery 
disease, hypertension, type II diabetes mellitus, actinic 
keratosis, peptic ulcer disease, and kidney surgery.

4.  The Certificate of Death reflects the immediate cause of 
death as cardiac arrest, respiratory arrest as leading to the 
immediate cause, and peripheral vascular disease, joint 
abscesses, loss of use of feet, as an underlying cause.

5.  The evidence of record does not show a service-connected 
disability materially or substantially contributed to the 
cause of the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits based on 
service-connected death have not been met. 38 U.S.C.A. § 2307 
(West 2002); 38 C.F.R. §§ 3.312, 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the appellant filed her claim in March 2000.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (VAOPGCPREC) 
(November 19, 2003).  Thus, the VCAA applies to the 
appellant's claim.

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that providing 
the VCAA notice after the initial adjudication could satisfy 
the notice requirements if the timing of the notice did not 
prejudice the claimant.  Pelegrini, 118 Vet. App. at 119-120.  
In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Thus, the 
Board must test for any prejudice to the appellant in the 
pursuit of her claim. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Therefore, it could not have complied with the 
timing requirement of it.  Id.  Although the VCAA was not in 
effect at the time of the initial adjudication, the appellant 
was still entitled to a VCAA notice and assistance with the 
development of her claim.  Pelegrini, 18 Vet. App. at 122.

Second, the VA Form 21-530, Application For Burial Benefits, 
by which the appellant filed her claim, provides instructions 
on the back of the form as to what is required to qualify for 
burial benefits.  Third, the appellant's claim remained under 
continuous development during the appeal period.  Fourth, the 
appellant was provided a VCAA notice during the appeal 
period.
In a letter dated in June 2001 (letter), the RO informed the 
appellant of the VCAA and VA's obligations under the act.  It 
informed her of the legal standard for determining a cause of 
death claim and the type evidence needed to meet that 
standard.  As to who would obtain what part of the evidence 
needed, the letter informed the appellant of the evidence 
received by the RO to that date, and that the RO would obtain 
any Federal or private treatment records she identified as 
related to this claim, provided she completed, signed, and 
returned, the enclosed VA Forms 21-4138 which identified the 
location of any Federal records, and 21-4142 to identify and 
authorize VA to obtain any private records on her behalf.  
The letter also informed the appellant to describe or send 
any other evidence she deemed relevant to her claim, which 
the Board construes as reasonably informing her to submit any 
evidence in her possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the appellant in the pursuit of her claim.

As noted, the appellant's claim has been under continued 
development throughout the appeal period.  Second, the 
appellant responded to the notice by providing copies of 
newspaper articles on the veteran's in-service injury and by 
identifying the private providers who treated the veteran.  
Thus, the Board has clear evidence as to how the appellant 
would respond to a proper notice, albeit after the initial 
adjudication.  See Valiao v. Principi, 17 Vet. App. 229, 231-
32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 (2003) 
("it is not for the Secretary or this Court to predict what 
evidentiary development may or may not result from such 
notice").  Specifically, she responded in an informed manner 
in accordance with the letter.  Further, the rating decision 
and the supplemental SOCs issued throughout the appeal period 
have informed the appellant of all applicable laws and 
regulations, to include the assistance to which she is 
entitled.

Accordingly, in light of VCAA notice having been provided, 
and the fact that the appellant has demonstrated by her 
actions, including those after receipt of VCAA notice, that 
she was adequately informed of what was required to support 
her claim and that there is no missing evidence to be 
obtained, the Board finds that the timing of the letter did 
not prejudice to the appellant in the pursuit of her claim.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO kept the appellant 
apprised of the status of her claim, obtained the veteran's 
service medical records (SMRs), his VA treatment records, and 
obtained the private treatment records identified by the 
appellant.  Neither the appellant nor her representative has 
asserted that there is additional evidence to be developed or 
that there was a request for assistance which was not acted 
upon.  All records obtained or generated have been associated 
with the claim file.  Thus, the Board finds that the RO has 
complied with the duty to assist the appellant with the 
development of her claim.  38 C.F.R. § 3.159(c). 

Factual background

The Certificate of Death reflects that the veteran died on 
December [redacted], 1999, at 90 years of age.  The appellant applied 
for burial benefits in March 2000.  The VA Form 21-530, block 
11, reflects that the appellant claimed the veteran's death 
was due to his active service.  The April 2000 rating 
decision denied the claim.

A March 1999 rating decision granted the veteran service 
connection for bilateral hip replacement with loss of both 
feet as secondary to the service-connected fracture of L4 
vertebra with a 100 percent evaluation, effective March 24, 
1998.  The rating decision also granted entitlement to 
automobile and adaptive equipment and entitlement to special 
monthly compensation based on the loss of use of both lower 
extremities, all effective March 24, 1998.

The veteran's military occupation specialty was cook, and his 
World War II service was in the American Theater.  His SMRs 
reflect that, in May 1944, he injured his back and wrist when 
he was ejected from a weapons carrier in which he was a 
passenger as it overturned.  The SMRs also reflect excision 
of external hemorrhoids during active service.  The October 
1945 Report of Medical Examination For Discharge reflects 
that no varicose veins were noted and that the veteran's 
cardiovascular system, lungs, chest, endocrine and 
neurological systems were assessed as normal.  The urinalysis 
was negative for albumin and sugar.

A February 1981 VA consultation report reflects that the 
veteran reported a three-year history of hypertension and 
diabetes mellitus, which at that time was non-insulin 
dependent.  A March 1984 VA examination report reflects that 
the veteran reported that he underwent implantation of a pace 
maker in 1982 to treat his heart disorder.

An April 1990 private medical report of R.D.F., M.D., 
reflects that the veteran was status post-left total hip 
replacement as of August 1985, and Dr. F performed the right 
hip replacement in April 1990.  A May 1992 VA podiatry note 
reflects that the veteran had mycotic toe nails and 
peripheral vascular disease, and an October 1992 VA 
examination report for aid and attendance and housebound 
benefits reflects that the examiner noted the veteran to have 
diabetic neuropathy of the lower extremities with weakness, 
severe osteoarthritis, hip replacement, and a pacemaker.

An August 1996 treatment note reflects that S.S.N., M.D., 
diagnosed the veteran with congestive heart failure probably 
secondary to ischemic heart disease.  In January 1997, 
J.L.O., M.D., performed an orthopedic assessment of the 
veteran's left hip pain for Dr. N.  Dr. O opined that the 
veteran was wearing out his total hip replacement, and he 
recommended against a revision, as it would be quite 
extensive and risky.  In a June 1997 follow-up, the veteran 
reported that his coronary artery disease and insulin 
dependent diabetes were under control.  Dr. O opined that the 
veteran had some inflammation but the hip replacement had not 
broken loose from the bone, and he would continue to monitor 
the situation.  In December 1998, Dr. O's examination 
revealed that the veteran could not stand independently, and 
was having difficulty ambulating due to his back and hip 
pain, worse on the right.  The veteran did not put weight on 
his left leg.  Dr. O assessed that the left hip was 
loosening, and that the veteran needed a hip revision, but it 
would be life threatening.

An October 1998 report of B.G.C., M.D., reflects that the 
veteran as mostly confined to a wheelchair due to multiple 
medical problems, to include severe degenerative joint 
disease of both hips, degenerative disc disease and arthritis 
of the lower spine.  Dr. C assessed the veteran's prognosis 
as poor due to his orthopedic problems, as well as his 
diabetes and congestive heart failure.  A November 1998 
report of R.S.D., M.D., reflects that the veteran was 89 
years' old and had congestive heart failure, severe 
arthritis, Alzheimer's disease, insulin dependent diabetes, 
diabetic neuropathy, and peripheral vascular disease.

The February 1999 VA examination report reflects that the 
veteran presented in a wheelchair.  He reported that he had 
difficulty standing and he could use a walker with 
assistance.  Physical examination revealed severe pain in the 
left hip.  The examiner noted that the left hip arthroplasty 
was loosening at the cap and observed that the veteran's loss 
of the use of his lower extremities was due to the pain in 
his left hip as well as diffuse weakness in his lower 
extremities.

An April 2000 report of W.I.G., M.D., reflects that he 
performed an angiography on the veteran for severe occlusive 
vascular disease to the lower extremities, which he 
attributed to the veteran's incapacitation and lack of use of 
his lower extremities.

In her June 2000 notice of disagreement, the appellant 
referenced the opinion of one of the veteran's private 
providers, and she asserted that the veteran's bilateral hip 
replacements was the direct cause of his loss of use of both 
feet which, in turn, rendered him unable to use his feet and 
legs which resulted in the development of his peripheral 
vascular disease.  The appellant has maintained this line of 
reasoning to the current date.  Her March 2001 substantive 
appeal contained a statement which related that her years of 
caring for her father and helping him meet his daily needs 
rendered her more qualified to comment on her father's 
condition than any medical professional who spent only 15 to 
30 minutes with him at monthly or bi-weekly intervals.

An August 2002 report of A.L.B., M.D., reflects that she 
treated the veteran in October 1999 for severe heart disease, 
poor circulation, ischemia, loss of use of lower extremities, 
and coronary artery disease which led to congestive heart 
disease.  In a report dated two weeks later, Dr. B related 
that she reviewed the veteran's treatment records and opined 
that it was at least as likely as not that the veteran's 
cause of death was related to his service-connected bilateral 
total hip replacement, and that the veteran's heart condition 
was secondary to the loss of use of both feet.  She further 
opined this his heart disease developed aggressively 
secondary to the loss of use of both feet and his sedentary 
life secondary to his hip problems.  Parenthetically, the 
Board notes that, through an October 2002 letter from her 
representative, the appellant waived initial review of Dr. 
B's reports by the Agency of Original Jurisdiction.

At the Travel Board Hearing, the appellant referred to the 
newspaper article which described the accident in which the 
veteran was injured and how for as long as she could 
remember, the veteran complained of back problems.  She also 
related that she felt that the veteran's heart condition was 
related to his back and hip conditions which also caused him 
to lose the use of his legs and feet.

In light of the conflicting medical opinions, after 
appropriate notice to the appellant in February 2004, the 
Board requested an independent medical opinion from the 
Veterans Health Administration (VHA).  See 38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901.  In April 2004, the Board 
provided the two VHA opinions to the appellant, see Thurber 
v. Brown, 5 Vet. App. 119 (1993), and in July 2004, she 
responded to the opinions.  In February 2005, the appellant 
was notified of her right to have the VHA opinions first 
reviewed by the AOJ prior to the Board's consideration of 
them, Padgett v. Principi, 18 Vet. App. 188 (2004), and in a 
February 2005 response, she waived initial AOJ review of the 
opinions.

The VHA orthopedic opinion, dated in March 2004, reflects 
that the orthopedist opined that he could see no way in which 
hip replacements could ever represent the cause of death, 
unless related to an aggressive infection of one of the total 
hip replacements, which did not apply in the veteran's case.  
Thus, he opined that the veteran's death was in great 
likelihood not caused in any way by his having had hip 
replacements.  The orthopedist also observed that the veteran 
had "other service-connected issues and other medical 
issues," and that he deemed himself totally unable to assess 
the veteran's cause of death beyond the fact that it was not 
orthopedic in origin.  He noted that he had no reason not to 
accept Dr. B's opinion and her conclusion, as it sounded like 
arteriosclerosis was the basic cause of death, as it affected 
the veteran's lower extremities, heart, and brain.  The VA 
orthopedist cautioned, however, that an internist's opinion 
should be sought.

In an April 2004 opinion, a VHA internist, addressed the 
question pertaining to the original Board request and the 
orthopedist's opinion.  The internist framed the issue as 
whether the veteran's vascular disease was accelerated from 
the loss of his ability to move about freely, resulting in a 
sedentary lifestyle.  The internist opined that it was very 
difficult to attribute the veteran's death at age 90 to 
lifestyle changes related to a service-connected condition.  
He then noted that the veteran was approximately 75 years' 
old when he had the hip replacements in the 1990s, and he 
observed that statistical data from the Center For Disease 
Control and Prevention reflect that the veteran would have 
had an average life span of 10 years from that point.  These 
data would place the veteran's death at approximately 1995.  
In light of the fact that the veteran died in 1999 at 
approximately age 90, the internist observed that the veteran 
outlived his expected life expectancy by several years and 
did quite well compared to the general U.S. population born 
in the early 1900s.  Based on these factors and the file, the 
internist opined that it would not seem reasonable to say 
that the veteran's death from cardiovascular disease at age 
90 was likely related to his service-connected conditions.

In her July 2004 response, the appellant related that the 
internist never examined her father, he relied solely on 
statistics, and he did not observe the veteran's suffering 
and deterioration of his lifestyle.  She repeated her 
assertions that the veteran's sedentary lifestyle and lack of 
exercise was the main cause of death and that the other 
medical opinions in the file should be relied on.

Applicable law and regulations

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial. 38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

The appellant is entitled to receive burial benefits on a 
service-connected basis if the evidence establishes that a 
disability incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312; see 
also Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, the evidence must show that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c).  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) 
(emphasis added).  Heart disorders are among the diseases 
eligible for service connection on a presumptive basis, if 
they manifest to a degree of at least 10 percent within one 
year of discharge or release from active service.  38 C.F.R. 
§ 3.309(a).

The appellant is entitled to the benefit of the doubt where 
the evidence in favor of service connection for the cause of 
the veteran's death and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also 
Almany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001).

The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefore 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).

Analysis

Initially, the Board notes that, while the veteran was rated 
at 100 percent prior to his death, he had not been so 
evaluated for at least 10 years, 38 U.S.C.A. § 1318, and the 
appellant's claim is not for Death and Indemnification 
Benefits.  Thus, the fact that the veteran was deemed 100 
percent disabled is not determinative.  See 38 C.F.R. § 3.22.
The veteran's heart disorders were diagnosed decades after 
his military service, so they may not be deemed service-
connected on a presumptive basis.  The entire evidence of 
record presents no basis on which to accord service 
connection for the veteran's heart disorders on a direct 
basis, as there is no evidence of any relationship between 
the veteran's heart disorders and his military service.  
38 C.F.R. § 3.303.  Thus, the issue reduces itself to whether 
the veteran's service-connected conditions contributed to his 
death, as defined by applicable regulation.

The Board notes the appellant's convictions and views as 
concerns the veteran's demise.  There is no showing, however, 
that she has any medical training.  In repeated cases the 
Courts have held that laypersons may relate symptoms they 
observed, but they may not render an opinion on matters which 
require medical knowledge, such as the underlying condition 
which is causing the symptoms observed, see Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), and such lay opinions are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The appellant concedes this provision but argues that her 
many years of close association with and caring for the 
veteran should place her lay opinion on par with those of 
trained health professionals.  The Board is constrained to 
reject the assertion as contrary to the law.  This is not to 
doubt the degree of pain and discomfort the appellant 
describes the veteran as having experienced, but it does not 
constitute evidence of causal connection.

The Board finds that the evidence of record supports 
according the greater weight to the VHA opinions than those 
of the private providers.  The VHA opinions are set forth 
above and need not be restated in this section of the 
decision.  The evidence shows that the veteran had been 
diagnosed with hypertension, non-insulin dependent diabetes 
mellitus, type II, and heart disorders several years prior to 
his having undergone the bilateral total hip replacements and 
his eventual loss of the use of his lower extremities.  
Therefore, the VA internist's view of the issue was 
consistent with the evidence of record: did these factors 
accelerate the veteran's cardiovascular disease?

It is noteworthy that, contrary to the considered opinions of 
Doctors G and A, none of the earlier treatment records 
reflect any medical finding or opinion that the veteran's 
cardiac, vascular, or endocrine disorders were in any way 
related to his service-connected spine disorder or his hip 
replacements.  Dr. O monitored closely the status and impact 
of the veteran's loosening left hip arthroplasty, and his 
records reflect no assessment or opinion that the veteran's 
hip replacements were etiologically related to his cardiac 
and vascular disorders.  There also is the matter of a 1992 
VA examination having diagnosed the veteran's neuropathy of 
his lower extremities as being the result of his diabetes, 
which Dr. O's records reflect, no later than 1997, had 
progressed in severity to where the veteran was insulin 
dependent.  The Board must also note that Dr. A's initial 
report reflected no opinion of connectivity between the 
veteran's cardiovascular disorders and his spine disorder and 
hip replacements.

In sum, the VA orthopedist opined that, from a strict 
orthopedic perspective, the veteran's bilateral hip 
replacements did not contribute to the principal cause of his 
death, which was cardiac arrest.  The VA internist opined 
that it was very difficult to attribute the veteran's death 
at age 90 to lifestyle changes, to include relegation to a 
sedentary lifestyle, and that it was unreasonable to conclude 
that the veteran's service-connected hip replacements likely 
accelerated his cardiovascular disease.  The internist's 
opinion is supported by the actuarial data he provided and 
the evidence of record.

Therefore, in light of the finding that a service-connected 
condition did not cause or contribute to the veteran's death, 
the payment of burial benefits on a service-connected basis 
is not indicated.  Any benefits allowed must be on a non-
service-connected basis.


ORDER

Entitlement to burial benefits based on service-connected 
death is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


